Citation Nr: 1135186	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  02-09 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date prior to February 24, 1999, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran retired from the United States Air Force in June 1979 with more than 20 years of active service.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In December 2002, the Board remanded this case for additional development.  In July 2003, the Board denied the Veteran's claim for an earlier effective date for TDIU. 

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC). In November 2003, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's July 2003 decision.  That same month, the Court issued an Order vacating the July 2003 Board decision.  In February 2004, the Board remanded the claim, and in April 2005, it denied the claim.  

The Veteran appealed to the CAVC, and in May 2006, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2005 decision.  That same month, the Court issued an Order vacating the April 2005 Board decision.  In December 2007, the Board denied the claim.  

The Veteran appealed to the CAVC, and in July 2010, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's December 2007 decision.  That same month, the Court issued an Order vacating the December 2007 Board decision.  


REMAND

A VA examination report, dated in October 1999, shows that the Veteran reported, "Earlier this year, he was turned down for SSD (Social Security Disability benefits), and his SS case is now on appeal."  

The Social Security Administration's records are not currently associated with the Veteran's C-file.  On remand, the administrative decision by SSA, along with the medical evidence relied upon, must be obtained and associated with the claims folder.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration (SSA) should be contacted and requested to provide any decision awarding or denying benefits to the Veteran, as well as all supporting medical documentation that was utilized in rendering the SSA's decision(s). 

2.  The AMC/RO should then readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


